686 S.E.2d 676 (2009)
In the Matter of S.C.R., a Minor Child appealed by Father.
No. 372A09.
Supreme Court of North Carolina.
November 5, 2009.
Richard E. Jester, for Cortney Rominger.
J. Tyrone Browder, for Stokes County DSS.
Pamela Newell Williams, GAL, for Guardian Ad Litem.
Charlotte Gail Blake, Boone, for I.M.R. (Mother).
Prior report: ___ N.C.App. ___, 679 S.E.2d 905.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by the Respondent-Appellant on the 5th of September 2009 in this matter pursuant to G.S. 7A-30, and the motion to dismiss the appeal for lack of substantial constitutional question filed by the Guardian Ad Litem, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the motion to dismiss the appeal is
"Allowed by order of the Court in conference, this the 5th of November 2009."